      6:16-cv-00410-KEW Document 272 Filed in ED/OK on 12/31/18 Page 1 of 16



                IN THE UNITED STATES DISTRICT COURT FOR THE
                       EASTERN DISTRICT OF OKLAHOMA


JOHN CECIL, on behalf of himself and all others
similarly situated,

                           Plaintiff,
                                                  Civil Action No. 16-CV-00410-KEW
vs.

BP AMERICA PRODUCTION COMPANY (f/k/a
Amoco Production Company) (including BP
Amoco Corporation, ARCO, BP Exploration, Inc.,
BP Corporation North America, Inc., and BP
Energy Company),

                           Defendant.




                      DEFENDANT’S MOTION TO ENFORCE
                   SETTLEMENT AGREEMENT AND JUDGMENT
                           AND BRIEF IN SUPPORT
    6:16-cv-00410-KEW Document 272 Filed in ED/OK on 12/31/18 Page 2 of 16



      Pursuant to this Court’s retained jurisdiction to enforce its November 19, 2018

Judgment (Doc. 259, “Judgment”) approving the class action Settlement Agreement (Doc.

171-1, “Settlement Agreement”), 1 Defendant BP America Production Company (“BP

America”) seeks enforcement of such Judgment and its permanent injunction against

certain Class Counsel who are violating the terms thereof. Concisely stated:

      (1) All of the Released Claims for any relief relating to underpaid or unpaid royalties

from BP America’s wells statewide have been definitively settled, dismissed with

prejudice, and released (Judgment, ¶11).

      (2) The Judgment defines the attorneys of the firm Barker, Woltz & Lawrence

(“Barker Firm”) as “Class Counsel” (Judgment, ¶4) and defines Class Counsel as

“Releasing Parties” (id., ¶5) who are required to comply with the obligations imposed by

the Judgment, permanent injunction, and Settlement Agreement (id., ¶11).

      (3) The Barker Firm attorneys (“Releasing Parties”) – who before entry of Judgment

threatened to pursue a competing claim in the Watts case 2 for punitive damages quantified

by reference to alleged harm to Cecil class members, have persisted in prosecuting that

claim after this Court entered its Judgment releasing and enjoining any such claim – thus

violating the Settlement Agreement, the Judgment, and the permanent injunction.



1
  Since the Judgment (Doc. 259) and Settlement Agreement (Doc. 171-1) are electronic
filings herein, BP America does not separately attach them as exhibits.
2
  Watts Ranch, LLC v. Amoco Production Co., Case No. C-2001-73 (D. Ct. Pittsburg Co.,
Okla.) (“Watts”). The Watts case involves six individual claims on a single gas gathering
system in two Oklahoma counties, excluded from the Cecil settlement class, whereas the
instant case settled claims for royalty owners in BP America’s wells statewide.


                                             1
    6:16-cv-00410-KEW Document 272 Filed in ED/OK on 12/31/18 Page 3 of 16



                                     BACKGROUND

       The parties have previously briefed the background of the Watts competing punitive

damages claims. BP America sought to enjoin the Barker Firm’s prosecution of those

claims before this Court’s September 5, 2018 preliminary settlement-approval hearing to

prevent interference with finalization of the settlement.       Doc. 205 (BP America’s

supplemental motion), Doc. 216 (Barker Firm’s response for Watts plaintiffs), Doc. 217

(Plaintiffs’ response), Doc.219 (BP America’s reply to both responses). At the September

5, 2018 hearing, this Court heard argument explaining that the Watts plaintiffs were in a

“race to judgment” with the Cecil plaintiffs herein, since Oklahoma law did not permit both

sets of plaintiffs to recover punitive damages based on the same alleged harm to the Cecil

class members. 23 O.S. §9.1(C)(2)(c). 3 See Ex. 1, excerpts from 9/5/18 Hearing Tr. at 15-

17 (discussing the race to judgment), id., Tr. 34-35 (the Court’s expression of hope for the

Watts court continuing its trial setting past the Cecil final fairness hearing). BP America’s

counsel also urged that in the event this Court did win the race by entering judgment on

the settlement before the Watts plaintiffs prosecuted their punitive damages claim, this

Court would have an additional ground to bar the competing claim, since it would encroach

on the Court’s Judgment. Ex. 1, excerpts from 9/5/18 Hearing Tr. at 19-20.




3
  “The trial court shall reduce any award for punitive damages awarded pursuant to the
provisions of subparagraph c of this paragraph by the amount it finds the defendant or
insurer has previously paid as a result of all punitive damage verdicts entered in any court
of this state for the same conduct by the defendant or insurer.”


                                             2
     6:16-cv-00410-KEW Document 272 Filed in ED/OK on 12/31/18 Page 4 of 16



       That is the current situation. The Cecil Plaintiffs won the race to Judgment (that the

Barker Firm improperly waged to begin with). On 11/19/18, this Court conducted the final

fairness hearing and entered Judgment on the Settlement Agreement, including the parties’

agreed permanent injunction against claims for any harm to the Cecil class members

embraced within the broad definition of “Released Claims.” Settlement Agreement, ¶1.35.

Nevertheless, the Barker Firm attorneys – who are defined as “Releasing Parties” because

they are Class Counsel (id., ¶1.37) – persist in pressing the same punitive damages claims.

       BP America at this stage only seeks this Court’s Order explicitly directing Barker

Firm’s attorneys to comply with the obligations this Court has already imposed on them

as Class Counsel. BP America does not at this time seek a contempt order.

                          ARGUMENT AND AUTHORITIES

I.     THIS COURT POSSESSES RETAINED JURISDICTION TO ENFORCE THE
       JUDGMENT AND SETTLEMENT AGREEMENT – AND FEDERAL PUBLIC
       POLICY STRONGLY SUPPORTS SUCH ENFORCEMENT

       As the parties agreed, in the Judgment this Court retained jurisdiction as to:

            (v) all matters concerning the administration and enforcement of the
            Settlement, including the entry of injunctive or other relief to enforce,
            implement, administer, construe and/or interpret the Settlement
            Agreement.

Judgment, ¶23. E.g., Flying J Inc. v. Comdata Network, Inc., 405 F.3d 821, 827 (10th Cir.

2005) (“In accordance with the parties’ request, the district court reserved jurisdiction to

enforce the terms of the settlement agreement.”).

       This Court’s jurisdiction to enforce the Settlement Agreement, either by additional

directive or by contempt (which BP America has not yet sought), would be unquestionable

even absent its express retention of jurisdiction. E.g., Farmer v. Banco Popular of N. Am.,

                                             3
      6:16-cv-00410-KEW Document 272 Filed in ED/OK on 12/31/18 Page 5 of 16



557 F. App’x 762, 769 (10th Cir. 2014) (citing, inter alia, Shoels v. Klebold, 375 F.3d

1054, 1060 (10th Cir. 2004)); Hershey v. ExxonMobil Oil Corp., 550 F. App’x 566, 570

(10th Cir. 2013) (class action royalty underpayment settlement: “In any event, the court’s

authority to enforce the terms of a settlement agreement would seem so obvious as to be

beyond challenge.”) 4

        The Tenth Circuit also recognizes that enforcement of a settlement promotes a

“‘public policy favoring settlement and avoidance of litigation ….’” Hershey, 550 F. App’x

at 570 (class action royalty underpayment settlement); Desktop Direct, Inc. v. Digital

Equip. Corp., 993 F.2d 755, 758 (10th Cir. 1993), aff'd, 511 U.S. 863 (1994) (a district

court’s enforcement of a settlement “implicates our nation’s strong judicial and public

policies favoring out-of-court settlement” since: “Litigants, courts, and Congress view

settlement as a positive force, indispensable to judicial administration.” [Internal cites and

quote omitted.]).

II.     THE BARKER FIRM ATTORNEYS ARE “RELEASING PARTIES” UNDER THE
        COURT’S JUDGMENT, INJUNCTION, AND INCORPORATED SETTLEMENT
        AGREEMENT

        The Judgment defines “Releasing Parties” and “Released Claims” using the

definitions set forth in the Settlement Agreement. Judgment, ¶¶1 and 5.



4
  See also Lorillard Tobacco Co. v. Chester, Wilcox & Saxbe, 589 F.3d 835, 847 (6th Cir.
2009) (class action injunction – stating that when a district court enters an injunction it
“automatically retains jurisdiction to enforce it,” and holding that “enjoining of the state-
court litigation” was “a proper means of enforcing its previously entered permanent
injunction.” [Internal quotations omitted.]); In re Diet Drugs Prods. Liab. Litig., 369 F.3d
293, 298 (3d Cir. 2004) (class action settlement: “Emphatically, the District Court is
empowered to protect its jurisdiction and effectuate the settlement agreement.”).


                                              4
       6:16-cv-00410-KEW Document 272 Filed in ED/OK on 12/31/18 Page 6 of 16



         The Settlement Agreement defines “Releasing Parties” to include Class Members

and, among others, their “attorneys”. Settlement Agreement, ¶1.37.

         On June 12, 2018, Terry Barker and Joseph Woltz of the Barker Firm entered their

appearances on behalf of the Plaintiff herein. The Court’s Judgment expressly defines

Class Counsel to include the attorneys of the Barker Firm: “Settlement Class Counsel are

[among others] Barker, Woltz & Lawrence, APPC; ….” Judgment, ¶4.

         Accordingly, the Barker Firm attorneys are “Releasing Parties” herein, and are

obliged to comply with the duties imposed upon them as such by the Settlement

Agreement, this Court’s Judgment, and the permanent injunction contained in the

Judgment.

III.     THE JUDGMENT AND SETTLEMENT AGREEMENT PROVIDE THAT
         “RELEASING PARTIES” ARE BARRED FROM PURSUING ANY CLAIM FOR
         HARM TO THE CECIL CLASS MEMBERS RELATING TO ALLEGED
         UNDERPAID ROYALTIES IN BP AMERICA’S WELLS STATEWIDE

         This Court’s Judgment dismisses “with prejudice” the Cecil class members’ claims

(¶11 and ¶25) and explicitly provides (¶11) that:

              The Releasing Parties are hereby deemed to have finally, fully, and
              forever conclusively released, relinquished, and discharged all of the
              Released Claims against the Released Parties to the fullest extent
              permitted by law.

The Judgment adopts all defined terms in the Settlement Agreement, which it incorporates

by reference. Id., ¶1 and ¶5. “Released Claims” is defined by the Settlement Agreement

to include, among other things, “all claims, actions [and] demands, … theories of liability

and recovery of whatsoever kind and nature, … asserted or that could have been asserted

in the Litigation … related to or arising from the underpayment or non-payment by the


                                             5
    6:16-cv-00410-KEW Document 272 Filed in ED/OK on 12/31/18 Page 7 of 16



Released Parties … of royalties on gas and gas constituents” from BP America’s wells

throughout Oklahoma. The definition specifically includes, “without limitation, claims

based in whole or in part on allegations” that the Released Parties committed any of a long

series of described acts – including underpaying royalties, failing to disclose any such

underpayment, or committing any tort relating to any such underpayment; and includes any

claim for, among other things, “punitive damages” relating to any such underpayment.

Settlement Agreement, ¶1.35.

      The Judgment itself further expressly provides that the Settlement Agreement “shall

be the exclusive remedy for any and all Released Claims of Class Members” and that the

“Releasing Parties” have “finally, fully, and forever conclusively released, relinquished,

and discharged all of the Released Claims … to the fullest extent permitted by law.”

Judgment, ¶11. The Judgment then enters the following permanent injunction:

            The Court hereby permanently bars and enjoins the Releasing Parties,
            … and all persons acting on behalf of, or in concert or participation
            with such Releasing Parties, from: filing, commencing, asserting,
            prosecuting, maintaining, pursuing, continuing, intervening in, or
            participating in, or receiving any benefits from, any lawsuit (including
            without limitation a putative class action), … in any jurisdiction based
            upon or asserting any of the Released Claims.

Judgment, ¶11 (emphasis added). 5


5
  See also Settlement Agreement, ¶2.1 ($147 million consideration is being paid “to buy
peace from litigation concerning the Released Claims and finality of resolution concerning
said claims is material to [BP America’s] willingness to enter into this Settlement
Agreement ….”); ¶2.5 (class members’ receipt of $147 million is in exchange for their
releases, dismissals, and covenants under the Settlement Agreement); ¶4.1 (“Releasing
Parties,” which includes the Barker Firm attorneys, “shall be enjoined from asserting or
prosecuting any Released Claims against any Released Parties.”); ¶4.3 (“Releasing


                                            6
      6:16-cv-00410-KEW Document 272 Filed in ED/OK on 12/31/18 Page 8 of 16



IV.     THE BARKER FIRM IS PERSISTING, IN VIOLATION OF THE SETTLEMENT
        AGREEMENT, JUDGMENT, AND INJUNCTION, TO PRESS CLAIMS FOR
        DAMAGES BASED ON HARM TO THE CECIL CLASS MEMBERS RELEASED
        HEREIN

        Before the Court entered Judgment, BP America sought to enjoin the Barker Firm

from interfering with the prospective settlement, and documented that firm’s efforts for the

Watts plaintiffs to claim punitive damages quantified by reference to harm to Cecil class

members under 23 O.S. §9.1(C)(2)(c). 6 Doc. 205, BP America’s 8/16/18 supplemental

motion for injunctive relief, and Doc. 219, BP America’s reply supporting that

supplemental motion. 7

        After the September 5, 2018 hearing and the Court’s preliminary approval of the

Settlement Agreement, the Barker Firm persisted in the same contentions in the Watts case,




Parties,” which includes the Barker Firm attorneys, shall not “directly or indirectly” assert
“any claims or actions … based in whole or in part on any facts existing during the Claim
Period”).
6
  The statute references one category of punitive damages measured by “the increased
financial benefit derived by the defendant … as a direct result of the conduct causing the
injury to the plaintiff and other persons or entities.” (Emphasis added.) As BP America
showed (Doc. 219 at pp.4-5 and n.3), the Oklahoma Supreme Court excised the emphasized
language from the uniform jury instruction for punitive damages (OUJI 5.9) based on
constitutional prohibitions of Philip Morris v. Williams, 549 U.S. 346, 353-57 (2007), but
the trial court overruled BP America’s objections on those grounds.
7
  The Watts plaintiffs are seeking at least $480 million in punitive damages under 23 O.S.
§9.1(C)(2)(c) based on alleged financial benefit to BP America derived from harm to third
parties, i.e., the Cecil class members with interests in BP America’s wells statewide. See
Ex. 2, excerpt from Watts 7/25/18 Pretrial Conference Order (also Handout No. 7 in BP
America’s Index of Handouts for 9/5/18 Hearing); see also Ex. 3, excerpt from Watts’
plaintiffs’ Trial Ex. 2, seeking punitive damages exceeding $396 million on the same basis
(also Handout No. 5 in BP America’s Index of Handouts for 9/5/18 Hearing).



                                             7
    6:16-cv-00410-KEW Document 272 Filed in ED/OK on 12/31/18 Page 9 of 16



and has made clear its continued intent to press those same claims. Amoco (predecessor

to Released Party here) sought to disqualify the Barker Firm for its conflict of interest based

on the conflicting duties imposed upon that firm to the Watts plaintiffs and the settlement

class in this case. Mr. Terry Barker of the Barker Firm − who argued to this Court at the

9/5/18 hearing (appearing for both the Watts plaintiffs and the Cecil plaintiffs) 8 − was a

witness for the Watts plaintiffs at the Watts 10/31/18 state court hearing on Amoco’s

motion to disqualify. Mr. Barker testified therein that in this Court’s 9/5/18 hearing, this

Court was satisfied with his answers when questioning him about the same conflict of

interest. 9 The Watts court denied Amoco’s motion and imposed sanctions on Amoco for

raising the conflict of interest to begin with – signing a journal entry submitted by the

Barker Firm. Amoco has appealed (only the denial of disqualification, since the sanctions

order is not final). More important here, however, is Mr. Barker’s testimony as to the

Barker Firm’s intent to continue pressing the punitive damages claim for harm to the Cecil

class members in reliance on 23 O.S. §9.1(C)(2)(c), regardless of the Cecil proceedings

herein:

             With regard to Watts, the dicta [sic] of [23 O.S. §9.1] (C)(2)(c) that the
             cap on punitive damages, the amount that the jury could award to the
             Watts plaintiffs, there has been no settlement. There has been nothing
             that has diminished that in any way at all. The punitive damages that

8
 Mr. Barker acknowledged this when testifying before the state court at the 10/31/18
Hearing. Ex. 4, excerpt from Watts 10/31/18 Hearing Tr. 9 and 12.
9
  See Ex. 4, excerpt from Watts 10/31/18 Hearing Tr. 23 (“I gave her the same explanation
that I just have described to you twice now. And I believe a full, fair reading of the
transcript, and based upon what she’s done to date, she was satisfied with the
explanation.”).


                                              8
   6:16-cv-00410-KEW Document 272 Filed in ED/OK on 12/31/18 Page 10 of 16



            they [the Watts plaintiffs] would be awarded are punitive damages
            peculiar to them in this case. The methodology that our legislature in
            Oklahoma has prescribed to determine what that cap is is set forth in
            (C)(2)(c).

Ex. 4, excerpts from Watts 10/31/18 Hearing Tr. 28-29. Mr. Barker’s partner from the

Barker Firm, Robert Lawrence, elaborated further in argument on the Barker Firm’s

position – urging that BP America was foreclosed by the agreed Judgment from seeking to

enforce its provisions. Ex. 4, excerpts from Watts 10/31/18 Hearing Tr. 46-48. Mr.

Lawrence cited agreed provisions that the Settlement Agreement could not be used against

BP America to establish its liability. Id. Mr. Lawrence omitted the dispositive provision

of the Judgment, which states: “Nothing in this Judgment shall bar any action or claim by

Class Representative or Defendant to enforce or effectuate the terms of the Settlement

Agreement or Judgment.” Judgment, ¶14 (or ¶13 of the version attached to the Settlement

Agreement from which Mr. Lawrence read).

       More important, however, are the plain expressions of intent by the Barker Firm’s

attorneys to continue pressing the Watts plaintiffs’ claims for punitive damages measured

by financial benefit to BP America derived from alleged harm to Cecil class members that

has been released herein and dismissed with prejudice. Before this Court entered Judgment

the Barker Firm justified this position to the Watts court by arguing that the settlement did

not include punitive damages and was not yet final:

            So there is no allocation of any money in the Cecil settlement to actual
            punitive damages. And regardless, there hadn't been a penny paid yet.
            So Cecil is completely irrelevant at this point, other than the fact that,
            you know, 147 million, that's what they're paying to get out of it, so
            isn't it reasonable to say that's what the financial benefit to BP was? We



                                             9
     6:16-cv-00410-KEW Document 272 Filed in ED/OK on 12/31/18 Page 11 of 16



             think it was actually even more, but that's an evidentiary issue for the
             jury.



Ex. 6, excerpt from Watts 8/1/18 hearing Tr. at 48. That argument was invalid when made,

but is now based on a defunct premise. This Court has entered Judgment and enjoined the

“Releasing Parties” -- including the Barker Firm as Class Counsel -- from pursuing against

BP America any of the “Released Claims,” including the released punitive damages claims.

The Barker Firm is obliged to comply.

V.      THIS COURT SHOULD DIRECT THE BARKER FIRM TO CEASE VIOLATING
        THE COURT’S JUDGMENT AND INJUNCTION

        There are numerous grounds for directing the Barker Firm to desist from seeking

damages for harm that is part of the “Released Claims,” now dismissed with prejudice.

        First, the Barker Firm attorneys voluntarily chose to become Class Counsel in this

case. Of course, the Barker Firm benefited itself by choosing to join the Cecil counsel

group (indeed, it was not counsel for Cecil before the settlement) and share in the recovery

by receiving substantial attorney fees based on the alleged damages of the Cecil plaintiffs.

By signing up as Class Counsel, the Barker Firm attorneys knew – or were deemed to know

– that they were undertaking the obligations imposed on Class Counsel by the Settlement

Agreement. As Terry Barker acknowledged during the Watts disqualification hearing, the

Barker Firm is obligated by the Settlement Agreement and the agreed Judgment to “fully

support the settlement” (Ex. 4, excerpts from Watts 10/31/18 Hearing Tr. 11), to take no

“action that would be contrary to that settlement” (id., Tr. 11-12), to “make sure that the




                                             10
   6:16-cv-00410-KEW Document 272 Filed in ED/OK on 12/31/18 Page 12 of 16



settlement and its terms are properly effectuated” (id., Tr. 25), and “to support the

settlement in every way [they] can” (id., Tr. 26).

       Even if the Barker Firm attorneys did not read the Settlement Agreement (Mr.

Barker testified he only “glanced at” it, id. at 31), they were deemed to know its contents

and the attached Judgment into which their names are now inserted (Judgment, ¶4) – which

defines them as “Class Counsel” who are explicitly denominated as “Releasing Parties”

(Judgment, ¶¶1 and 5, and Settlement Agreement, ¶1.37). The Settlement Agreement,

Judgment, and permanent injunction directly apply to the Barker Firm’s attorneys, and this

Court may enforce those obligations under the authorities discussed in Proposition I.

       Additionally, since this Court has issued a permanent injunction against the

Releasing Parties, including the Barker Firm’s attorneys, they are bound to comply with

that injunction − and indeed would be bound even if they were not defined as Releasing

Parties directly enjoined − since Fed.R.Civ.P. 65(d)(2)(B) binds the enjoined party’s

“attorneys,” among others, and Rule 65(d)(2)(C) binds anyone acting in “concert or

participation with” the enjoined party or that party’s attorneys, among others. E.g.,

Hershey v. ExxonMobil Oil Corp., 550 F. App’x 566, 573 (10th Cir. 2013) (“[T]he district

court unquestionably had the power to enjoin not only parties to the litigation before it but

also those acting in concert with such parties.”). Under Rule 65(d)(2)(B), once an attorney

enters an appearance in a case and has the opportunity to be heard on the propriety of an

injunction, that attorney is “bound to comply with the court order in his professional

capacity.” T-NETIX v. Value-Added Communications, No. 3:05-CV-0654-D, 2014 WL

1327617, at *2 (N.D. Tex. April 3, 2014).


                                             11
     6:16-cv-00410-KEW Document 272 Filed in ED/OK on 12/31/18 Page 13 of 16



        Finally, the Court continues to possess the authority to direct any party – and

certainly Class Counsel herein – to forbear from violating the terms of this Court’s

Judgment, in aid of the Court’s jurisdiction under the All Writs Act, 28 U.S.C. §1651. 10

This was the main thrust of BP America’s motion for preliminary injunctive relief against

the Barker Firm before the final fairness hearing, to prevent interference with the

prospective finalization of the settlement.        See Doc. 219, BP America’s reply brief

discussing, for example, In re Vioxx Prod. Liab. Litig., 869 F. Supp. 2d 719 (E.D. La. 2012)

(“Vioxx”) and In re Baldwin-United Corp., 770 F.2d 328 (2d Cir. 1985) – both granting

injunctions against nonparties after entering judgments on class action settlements.

        Vioxx in particular illustrates similar state-court encroachments on a federal court

judgment approving a class action settlement. In Vioxx, the claimant tried to do exactly

what the Barker Firm is attempting to do here − have its expert calculate the individual

state-court damages by referencing harm that was part of the released statewide claims.

869 F. Supp. 2d at 728-30. 11 Compare Ex. 5, excerpts from the deposition of Watts




10
  The All Writs Act, via the second exception to the Anti-Injunction Act, 28 U.S.C. §2283,
“is applicable to a district court’s continuing authority to enforce a settlement agreement
where the agreement is either incorporated into the court’s final judgment or the court
expressly retains jurisdiction over the agreement in such judgment.” Lorillard Tobacco
Co., 589 F.3d at 844.
11
   “Plaintiffs’ expert calculates the recoverable value attributable to Vioxx and utilizes this
value in determining the Plaintiffs’ measure of damages by reference to the number of
prescriptions issued in Missouri. … But a subset of Missouri Vioxx prescriptions were
issued to individuals who participated in the MI settlement and released all further claims
against Merck, or were paid for by participants in the TPP settlement on behalf of Missouri
consumers.” Id. at 729.


                                              12
   6:16-cv-00410-KEW Document 272 Filed in ED/OK on 12/31/18 Page 14 of 16



plaintiffs’ expert Randy Kaplin. The court in Vioxx barred claims relying on such evidence,

since the “evidence could potentially (if accepted by a jury) result in a judgment against

[the defendant] that includes damages attributable to claims that [the defendant] has already

settled and paid ….” Id. at 729.

       The warrant for relief here is even stronger than in Vioxx, because here the Barker

Firm attorneys – who intend to press the Watts plaintiffs’ claims quantifying damages by

reference to harm to Cecil class members – is Class Counsel for those class members, and

therefore have personally assumed, as “Releasing Parties,” the duty to abide by the

Settlement Agreement and this Court’s Judgment and permanent injunction.

                                     CONCLUSION

       BP America asks the Court to direct the Barker Firm attorneys – who are Class

Counsel and “Releasing Parties” – to comply with this Court’s Judgment and permanent

injunction enjoining them from, among other things, “continuing, . . . prosecuting, [or]

supporting . . . any other action or proceeding in any jurisdiction against [BP America] that

is based on, relating to, or arising out of the claims and causes of action, or the facts and

circumstances at issue in this Litigation and/or the Released Claims.” Judgment, ¶11. The

Barker Firm’s pursuit in the Watts case of punitive damages measured by alleged benefit to

Amoco derived from purported harm to Cecil class members violates the Judgment and its

injunction, and the Settlement Agreement releases. The Barker Firm should be so instructed.

       DATED AND FILED: December 31, 2018




                                             13
6:16-cv-00410-KEW Document 272 Filed in ED/OK on 12/31/18 Page 15 of 16



                                       Respectfully submitted,


                                       Charles D. Neal, Jr.
                                       Charles D. Neal, Jr., OBA #6591
                                       Steidley & Neal, PLLC
                                       CityPlex Towers
                                       2448 E. 81st Street, 53rd Floor
                                       Tulsa, OK 74137
                                       (918) 664-4612
                                       (918) 664-4133 (Facsimile)
                                       cdn@steidleyneal.com

                                       Daniel T. Donovan
                                       Robert L. Littlehale
                                       Alexandra I. Russell
                                       KIRKLAND & ELLIS LLP
                                       655 Fifteenth Street, N.W.
                                       Suite 1200
                                       Washington, D.C. 20005
                                       Telephone: (202) 879-5000
                                       Facsimile: (202) 879-5200

                                       Harvey D. Ellis, OBA #2694
                                       Crowe & Dunlevy
                                       A Professional Corporation
                                       Braniff Building
                                       324 N. Robinson Avenue, Suite 100
                                       Oklahoma City, Oklahoma 73102
                                       (405) 235-7700
                                       (405) 239-6651 (Facsimile)
                                       harvey.ellis@crowedunlevy.com

                                       D. Patrick Long, pro hac vice
                                       SQUIRE PATTON BOGGS (US) LLP
                                       2000 McKinney Ave., Suite 1700
                                       Dallas, Texas 75201
                                       Telephone: 214-758-1500
                                       Patrick.long@squirepb.com

                                       Greg R. Wehrer, pro hac vice
                                       Amanda D. Price, pro hac vice
                                       SQUIRE PATTON BOGGS (US) LLP
                                       6200 Chase Tower, 600 Travis St.
                                       Houston, Texas 77002
                                       Telephone: 713-546-5850



                                  14
   6:16-cv-00410-KEW Document 272 Filed in ED/OK on 12/31/18 Page 16 of 16



                                                     ATTORNEYS FOR DEFENDANT
                                                     BP AMERICA PRODUCTION
                                                     COMPANY


                                CERTIFICATE OF SERVICE

        I hereby certify that on December 31, 2018, I electronically transmitted the foregoing to
the Clerk of Court using the ECF System for filing which will transmit a Notice of Electronic
Filing to all counsel of record.

                                                     Charles D. Neal, Jr.
                                                     Charles D. Neal, Jr.




                                                15
